                 Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 1 of 16



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION
    MR. APPLIANCE LLC,                                 §
                                                       §
         Plaintiff,                                    §
                                                       §
    v.                                                 §                 Case Number: 6:20-cv-1077
                                                       §
    JMG  ASSOCIATES,                INC.      AND      §
    MATTHEW POLLARD                                    §
                                                       §
         Defendants.                                   §
                                                       §

                                  PLAINTIFF’S INITIAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

            Plaintiff Mr. Appliance LLC (“Plaintiff,” “MRA,” or “Mr. Appliance”)1 brings this action for

preliminary and permanent injunctive relief, and damages, against its former franchisees JMG

Associates, Inc., Matthew Pollard (“Defendants” or “Franchisee”) based on the below violations of

state and federal law.

                                            INTRODUCTION

            1.        Since 1996, Plaintiff Mr. Appliance LLC has been a franchisor of independently

owned and operated companies that perform and provides services on appliances for residential and

commercial customers. There are 290 franchisees in the United States and Canada. Mr. Appliance

LLC is a subsidiary of Dwyer Franchising LLC.

            2.        Mr. Appliance provides its franchisees with proven business systems, along with

certain rights to use Mr. Appliance’s intellectual property, all in connection with the operation of the

licensed franchises. In return, Mr. Appliance asks that franchisees operate their franchise business in




1
    Mr. Appliance Corp. is the predecessor company to Mr. Appliance LLC.

Plaintiff’s Initial Complaint                                                               Page 1 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 2 of 16



accordance with Mr. Appliance standards, that they not affiliate with any unauthorized competing

business, and that they otherwise live up to the terms of their franchise agreement.

         3.       The Mr. Appliance franchise system is based, in large part, on its strong reputation for

offering a high level of customer service in accordance with its franchise system and code of values

which were developed and improved since 1996. Its system and code of values emphasize respect,

integrity, customer focus, and a commitment to fair and transparent pricing. In an industry often

plagued by stress and confusion, Mr. Appliance’s reputation for offering a high and consistent level

of customer service, quality, and value has allowed franchisees to stand above competitors and obtain

extraordinary success.

         4.       Defendants have enjoyed the fruits of Mr. Appliance’s reputation and success. JMG

Associates, Inc. and Matthew Pollard entered into agreements with Mr. Appliance. Pursuant to these

agreements, and in exchange for the benefits of affiliation with Mr. Appliance and for obtaining its

proven systems, Defendants agreed to (inter alia) respect and protect Mr. Appliance’s trademarks and

other proprietary materials and not to unfairly compete with Mr. Appliance by affiliating with any

other competing business. Despite these obligations and agreements, Defendants breached the same,

causing Mr. Appliance to terminate Defendants’ franchise. Thereafter, in further violation of their

agreements, Defendants continued to use Mr. Appliance’s trademarks even though they had no legal

justification to do so. Moreover, Defendants competed with Mr. Appliance through another business

in violation of the parties’ non-competition agreement.

         5.       Despite Defendants’ contractual and other legal obligations to safeguard Mr.

Appliance’s brand and reputation and not to compete with it, on information and belief, the

defendants have secretly controlled and profited from a competing business. Defendants have secretly

and unlawfully diverted business from Mr. Appliance to this competing business, passing off those

services as Mr. Appliance’s, and unfairly profiting from Mr. Appliance’s systems and reputation. The


Plaintiff’s Initial Complaint                                                                 Page 2 of 16
                Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 3 of 16



foregoing allegations are specifically identified by Plaintiff under FRCP 11 (b)(3), as likely to have

evidentiary support after a reasonable opportunity for further investigation and/or discovery in this

case.

          6.      Defendants’ actions are harmful to consumers and threaten irreparable harm to Mr.

Appliance’s reputation and the goodwill apparent to its trademarks. Mr. Appliance therefore brings

this action to seek preliminary and permanent injunctive relief against Defendants, ending Defendants’

wrongful affiliation with Mr. Appliance and awarding Mr. Appliance damages and other appropriate

relief.

                                              PARTIES

          7.      Plaintiff Mr. Appliance LLC is a franchisor of independently owned and operated

companies that install and repair appliances. It is a Texas limited liability company with its principal

place of business in this county.

          8.      Defendant JMG Associates, Inc. may be served with process by its registered agent,

Joseph M. Raad at 38 Providence Road, Sutton, MA 01590.

          9.      Defendant Matthew Pollard may be served at his residence at 31 Douglas Road,

Sutton, MA 01590, or at 63 Cottage Street, Whitinsville, MA 01588-1454, or wherever he may be

found.

                                    JURISDICTION & VENUE

          10.     The Court has jurisdiction over the subject matter of this action because the amount

in controversy exceeds the minimum required to invoke the jurisdiction of this Court, and because

this Court has the power to grant the monetary and non-monetary relief requested by Plaintiff.

          11.     This action arises under, inter alia, the federal Lanham Act, 15 U.S.C. 1051 et seq.

Accordingly, this Court has federal question jurisdiction over the subject matter of this action pursuant

to 15 U.S.C. § 1221 and 28 U.S.C. § 1331 and supplemental jurisdiction over the state law claims


Plaintiff’s Initial Complaint                                                                Page 3 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 4 of 16



pursuant to 28 U.S.C. § 1367(a). Alternatively, jurisdiction is founded on diversity of citizenship and

amount. Plaintiff is a limited liability company formed under Texas law with its principal place of

business in Texas. Defendants are Massachusetts citizens. The matter in controversy exceeds,

exclusive of interest and costs, the sum specified by 28 U.S.C. § 1332.

         12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

number of events giving rise to the claims asserted in the Complaint occurred in this District and have

caused Mr. Appliance harm in this District. Mr. Appliance and the Defendants entered into

agreements in this district wherein they agree to venue in this District. The Defendants agreed to this

forum as the exclusive venue to resolve disputes in Section 13.3 of the Franchise Agreement, attached

as Exhibit A. 2 See also Confidentiality Agreement, § 6.

         13.      Defendants are subject to personal jurisdiction in the District and Division to which

this action has been assigned. Defendants purposefully availed themselves in Texas by signing the

contract which is the subject of dispute in Waco, Texas, traveling to Waco for franchisee training and

sending money to Texas to pay license fees. Defendants also have such other contacts with Texas so

as to render the exercise of jurisdiction over them by a Texas federal court consistent with traditional

notions of fair play and substantial justice.

                                FACTS COMMON TO ALL CLAIMS

         14.      Over the years, the Mr. Appliance brand has developed valuable goodwill, including

a strong and well-known reputation for quality, value and reliability, brand recognition and a loyal

customer base.       Franchisees, like Defendants, benefit not only from Mr. Appliance’s brand

recognition, trademarks, and goodwill, but from a well-established and proven business model. As a

result, Mr. Appliance franchisees, including Defendants, are spared the inherent risks and costs of a



2
 The Amendments to the Franchise Agreements to add zip codes to the territory are also attached in
Exhibit A.

Plaintiff’s Initial Complaint                                                               Page 4 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 5 of 16



typical start-up business, and are provided immediate name recognition and access to resources,

systems, and support that help them attain success.

         15.      Additionally, Mr. Appliance offers its franchisees access to, and use of, a number of

valuable and proprietary resources, systems, databases, programs, and materials, all of which combine

to make up the Mr. Appliance System.

         16.      On March 31, 2011, Defendant Matthew Pollard entered into a ten-year long franchise

agreement with Plaintiff. See Franchise Agreement attached as Exhibit A. On June 20, 2011, the

Franchise Agreement was assigned to JMG Associates, Inc., while keeping Pollard as guarantor. See

Assignment attached as Exhibit B. In this assignment, JMG agreed to satisfy all provisions of the

Franchise Agreement, assume the operation of the Franchise the same as if originally a Franchisee,

pay any incurred obligations, and carry out any contracts entered into by Franchisee in connection

with the Agreement and the Franchise. Matthew Pollard individually signed the assignment as a

Guarantor, guaranteeing the prompt and complete performance of all terms contained in the

Agreement and the timely payment by JMG of any and all debts or other amounts owing at any time

to MRA pursuant to the terms of the Franchise Agreement in addition to payment of all costs,

damages, or expenses that MRA may be entitled to under the agreement.

         17.      The Franchise Agreement acknowledges that Plaintiff shared confidential information

with Defendants as a result of the franchise relationship. See Section 9.1-9.2 of Exhibit A. That

information was to remain secret. Id. Defendants acknowledged that the system and its customers are

trade secrets of the Plaintiff. Id. Section 9 of the franchise agreement prohibited Defendants from

engaging in a competitive business in the territory serviced for Plaintiff. It also prohibited interference

with the business relationships of the Plaintiff, its franchisees and diverting business.

         18.      Also, as a result of the Franchise Agreement, Defendants had a limited license to use

the following trademarks, among others, in the franchised business.


Plaintiff’s Initial Complaint                                                                  Page 5 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 6 of 16




 Mark                                        Registration    Class/Description
                                             No.
                                             Filing Date
 MR. APPLIANCE                               2176306          37    Installation,    repair     and
                                                                    refurbishment   of all types of
                                             Jul 28, 1998           appliances.
 MR. APPLIANCE EXPERT                        2156331          37    Installation,    repair     and
 APPLIANCE REPAIR (and design)                                      refurbishment   of all types of
                                             May 12, 1998           appliances.



 MR. APPLIANCE EXPERT                        3508434          37    Installation,  repair     and
 APPLIANCE REPAIR (and van wrap                                     refurbishment of all types of
 design)                                     Sep 30, 2008           appliances.




 MR. SWIFTY Design                           3243397          37    Installation, repair and
                                                                    refurbishment of all types of
                                                                    appliances.
                                             May 22, 2007
 VAN STRIPE DESIGN                           2303149          37    Installation, repair and
                                                                    refurbishment of all types of
                                             Dec 28, 1999
                                                                    appliances.



         19.      In approximately August 2019, Defendants began failing to comply with the Franchise

Agreement. By March 2020, they owed Mr. Appliance in excess of $50,000 based on their contractual

obligations. Mr. Appliance attempted to work with Defendants on multiple occasions to help them

come back into compliance with the Franchise Agreement to no avail. On March 5, 2020, Mr.

Appliance sent Defendants a Notice of Default and Intent to Terminate Franchise Agreement, giving

Defendants one final opportunity to come back into compliance with the Franchise Agreement.

Defendants refused to comply. This left Mr. Appliance with no option except to send Defendants a



Plaintiff’s Initial Complaint                                                             Page 6 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 7 of 16



Final Termination of Franchise Agreement on July 31, 2020. In the Final Termination letter, Mr.

Appliance reminded Defendants both of their post-termination obligations under the Franchise

Agreement – including the Covenant Not to Compete – as well as the amounts owed to Mr. Appliance

as a result of Defendants’ breaches of the Franchise Agreement (an amount in excess of $100,000).

         20.      After termination as a franchisee, Defendants no longer had a license to use the Mr.

Appliance trademarks above. However, Mr. Appliance has discovered that Defendants have

misappropriated Mr. Appliance trademarks post-termination of the Franchise Agreement and are still

currently doing so. In short, Defendants are actively operating as a Mr. Appliance franchisee without

authorization.

         21.      Post-termination, Mr. Appliance has received multiple complaints from customers

being served by Defendants despite the fact that Defendants are no longer Mr. Appliance franchisees.

Mr. Appliance has been informed that Defendants are using the Mr. Appliance name, trademarks, and

even collecting money under the name “Mr. Appliance.”

         16.      Even as recently as October 23, 2020 a customer has complained to Mr. Appliance

that she is waiting for Mr. Appliance’s technician to come back and fix her dryer. She has stated that

the technician – whom she identifies with and associates as a Mr. Appliance technician – has been

ignoring her calls. When informed that Mr. Appliance did not have a franchise owner in that area, she

responded back that the Mr. Appliance technicians had been there twice and provided e-mails. Based

on Defendants’ actions, she accused Mr. Appliance of lying, scamming her, and threatened to report

Mr. Appliance to the Better Business Bureau. The receipt provided shows that Mr. Appliance of

Central MA – Defendants’ former franchise – is the one holding itself out as a Mr. Appliance.

         18.      Additionally, on the website https://www.yelp.com/biz/mr-appliance-of-central-ma-

sutton-8, there are reviews for work performed by Defendants – purportedly as Mr. Appliance – post-

termination of the Franchise Agreement. Defendants are also still utilizing the Mr. Appliance e-mail


Plaintiff’s Initial Complaint                                                             Page 7 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 8 of 16



address to communicate with customers. Post termination, Defendants have sent e-mails representing

themselves as being affiliated with Mr. Appliance.

         19.      These advertisements and work were conducted without authorization from Mr.

Appliance. Defendants’ actions are harming Mr. Appliance’s business, name, and reputation.

Moreover, Defendants are passing off their inferior services as Mr. Appliance, causing harm to Mr.

Appliance’s brand and goodwill associated thereto.

         20.      Additionally, Defendants owe Mr. Appliance in excess of $100,000 based on their

breach of contractual obligations


                                        CAUSES OF ACTION

                                   Count 1—Against All Defendants
                                     Federal Unfair Competition
                                          (15 USC § 1125(a))

         21.      Paragraphs 1-20 are incorporated by reference as if fully set forth herein.

         22.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 2176306 in connection with the installation and repair of

appliances. This mark was registered on July 28, 1998. This ‘306 registration is valid and subsisting

and is incontestable.

         23.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance Expert Appliance

Repair (and design)® trademark, including U.S. Trademark Registration No. 2156331 in connection

with the installation and repair of appliances. This mark was registered on May 12, 1998. This ‘331

registration is valid and subsisting and is incontestable.

         24.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance Expert Appliance

Repair (and van wrap design)® trademark, including U.S. Trademark Registration No. 3508434 in

connection with the installation and repair of appliances. This mark was registered on September 30,

2008. This ‘434 registration is valid and subsisting and is incontestable.

Plaintiff’s Initial Complaint                                                                   Page 8 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 9 of 16



         25.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 3243397 in connection with the installation and repair of

appliances. This mark was registered on May 22, 2007. This ‘397 registration is valid and subsisting

and is incontestable.

         26.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 2303149 in connection with the installation and repair of

appliances. This mark was registered on December 28, 1999. This ‘149 registration is valid and

subsisting and is incontestable.

         27.      Mr. Appliance owns all right, title, and interest in the trademarks, including U.S.

Trademark Registration Numbers 2176306, 2156331, 3508434, 3243397, and 2303149. These

registrations are valid and subsisting and is incontestable within the meaning of 15 U.S.C. § 1065.

         28.      Defendants have deliberately and willfully attempted to trade on Mr. Appliance’s

longstanding and hard-earned reputation and goodwill, including in connection with its trademarks,

by passing off their products and services as those of Mr. Appliance and by diverting customers

seeking Mr. Appliance to their competing business.

         29.      Defendants divert customers who seek the quality and value promised by the Mr.

Appliance brand to their competing business, which does not offer quality on par with Mr. Appliance

standards. Defendants thereby pass off inferior services as affiliated with Mr. Appliance, unlawfully

appropriating the goodwill associated with and claim sponsorship of Mr. Appliance business, causing

likely and actual consumer confusion, and irreparably harming Mr. Appliance’s reputation in the

marketplace. The foregoing allegations are specifically identified by Plaintiff under FRCP 11 (b)(3), as

likely to have evidentiary support after a reasonable opportunity for further investigation and/or

discovery in this case.




Plaintiff’s Initial Complaint                                                               Page 9 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 10 of 16



         30.      Defendants’ conduct as described above has also deprived and will continue to deprive

Mr. Appliance of the ability to control the consumer perception of its products and services offered

under its trademarks, placing the valuable reputation and goodwill of Mr. Appliance in the hands of

Defendants.

         31.      Defendants’ conduct is likely to cause and in fact has caused confusion, mistake,

and/or deception as to the affiliation, connection, and/or association of Defendants with Mr.

Appliance in violation of the Lanham Act.

         32.      Defendants had direct and full knowledge of Mr. Appliance’s prior use of and rights

in its marks. The knowing, intentional and willful nature of the acts set forth herein renders this an

exceptional case under 15 U.S.C. § 1117(a).

         33.      As a result of Defendants’ conduct, Mr. Appliance has suffered commercial damage,

as well as the continuing loss of the goodwill and reputation established by Mr. Appliance in its

trademarks. Mr. Appliance is entitled to actual damages and statutory damages. Additionally, this

continuing loss of goodwill cannot be properly calculated or remedied in terms of money damages,

and constitutes irreparable harm and an injury for which Mr. Appliance has no adequate remedy at

law. Mr. Appliance will continue to suffer irreparable harm unless this Court enjoins Defendants’

conduct.


                                   Count 2—Against All Defendants
                                         Unfair Competition

         34.      Paragraphs 1-20 are incorporated by reference as if fully set forth herein.

         35.      The acts and conduct of Defendants as alleged above in this Complaint constitute

unfair competition pursuant to Texas law, including through the passing off Defendants products and

services as those of Mr. Appliance and by diverting customers seeking Mr. Appliance to their

competing business.


Plaintiff’s Initial Complaint                                                                   Page 10 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 11 of 16



         36.      Defendants’ acts and conduct as alleged has caused Mr. Appliance commercial

damage, as well as the continuing loss of the goodwill and reputation. This continuing loss of goodwill

cannot be properly calculated or remedied in terms of money damages, and constitutes irreparable

harm and an injury for which Mr. Appliance has no adequate remedy at law. Mr. Appliance will

continue to suffer irreparable harm unless this Court enjoins Defendants’ conduct.

                                  Count 3—Against All Defendants
                          Infringement of Federally Registered Trademarks
                                  (15 USC § 1114(1), 1116(d), 1117(a))

         37.       Paragraphs 1-20 are incorporated by reference as if fully set forth herein.

         38.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 2176306 in connection with the installation and repair of

appliances. This mark was registered on July 28, 1998. This ‘306 registration is valid and subsisting

and is incontestable.

         39.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance Expert Appliance

Repair (and design)® trademark, including U.S. Trademark Registration No. 2156331 in connection

with the installation and repair of appliances. This mark was registered on May 12, 1998. This ‘331

registration is valid and subsisting and is incontestable.

         40.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance Expert Appliance

Repair (and van wrap design)® trademark, including U.S. Trademark Registration No. 3508434 in

connection with the installation and repair of appliances. This mark was registered on September 30,

2008. This ‘434 registration is valid and subsisting and is incontestable.

         41.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 3243397 in connection with the installation and repair of

appliances. This mark was registered on May 22, 2007. This ‘397 registration is valid and subsisting

and is incontestable.

Plaintiff’s Initial Complaint                                                                    Page 11 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 12 of 16



         42.      Mr. Appliance owns all right, title, and interest in the Mr. Appliance® trademark,

including U.S. Trademark Registration No. 2303149 in connection with the installation and repair of

appliances. This mark was registered on December 28, 1999. This ‘149 registration is valid and

subsisting and is incontestable.

         43.      Mr. Appliance owns all right, title, and interest in the trademarks, including U.S.

Trademark Registration Numbers 2176306, 2156331, 3508434, 3243397, and 2303149. These

registrations are valid and subsisting and is incontestable within the meaning of 15 U.S.C. § 1065.

         44.      Defendants have used Mr. Appliance’s ‘306, ‘331, ‘434, ‘397, and ‘149 marks in a

manner that is likely to cause, and in fact has caused, confusion, mistake, and/or deception as to the

affiliation, connection, and/or association of Defendants with Mr. Appliance. Defendants’ actions are

likely to lead the public to conclude, incorrectly, that its goods or services originate with or are

authorized and sponsored by Mr. Appliance, which will damage both Mr. Appliance and the public.

Upon information and belief, Defendants have advertised and offered their goods for sale using the

MR. APPLIANCE marks with the intention of misleading, deceiving, or confusing persons as to the

original of their goods and services, and of trading on Mr. Appliance’s reputation and goodwill.

         45.      Mr. Appliance has requested in writing that Defendants cease and desist from their

infringing actions, but Defendants have refused to stop.

         46.      Defendants had both actual and constructive knowledge of the above-referenced

trademarks. Defendants adopted, used, and continue to use in commerce Mr. Appliance’s federally

registered trademarks with full knowledge that their use was infringing. Defendants’ actions constitute

knowing, deliberate, and willful infringement of Mr. Appliance’s federally registered marks. The

knowing and intentional nature of the acts set forth herein renders this an exceptional case under 15

U.S.C. § 1117(a).




Plaintiff’s Initial Complaint                                                              Page 12 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 13 of 16



         47.      As a result of Defendants’ infringement, Mr. Appliance has suffered substantial

damages, as well as the continuing loss of the goodwill and reputation established by Mr. Appliance

in its federally registered marks. Mr. Appliance is entitled to actual damages and statutory damages.

This continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable harm

and an injury for which Mr. Appliance has no adequate remedy at law. Mr. Appliance will continue to

suffer irreparable harm unless this Court enjoins Defendants’ conduct.

         48.      Defendants’ actions also constitute a violation of 15 U.S.C. § 1116(d) in that

Defendants are utilizing counterfeit marks in connection with the sale, offering for sale, or distribution

of goods or services. As holdover franchisees, Defendants are passing off their marks as “Mr.

Appliance” marks without authorization. Defendants’ violation of this provision entitles Mr.

Appliance to statutory damages pursuant to 15 U.S.C. § 1117(c) and treble damages pursuant to §

1117(b).

                                   Count 4—Against All Defendants
                                         Breach of Contract

         49.      Paragraphs 1-20 are incorporated by reference as if fully set forth herein.

         50.      Plaintiff entered into a valid and enforceable agreement with Defendants.

         51.      Defendants have breached their obligations to Mr. Appliance under the Franchise

agreement, including their obligations:

                      •    Not to use Mr. Appliance’s trademark, and other Marks used in connection
                           with the franchise, used other than as allowed in the Franchise Agreement—
                           including no use for the benefit of any business other than the Franchise.
                           Franchise Agreement § 6.1 – 6.4; Confidentiality Agreement § 2.

                      •    Not engage, participate, or derive any benefit from a competitive business.
                           Franchise Agreement § 9.3; Confidentiality Agreement § 5.

                      •    Not divert or solicit any customer, account or business from Franchisor or any
                           other franchisee. Franchise Agreement § 9.3.1.5; Confidentiality Agreement §
                           2.


Plaintiff’s Initial Complaint                                                                   Page 13 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 14 of 16




                      •    To pay royalties, minimums and advertising fees for a term of ten years.
                           Franchise Agreement §§ 1.1, 3, 12.1.5.

                      •    To report royalties on a weekly basis Franchise Agreement § 3.3.

                      •    To pay 12% interest on all late payments. Franchise Agreement § 3.8, Exhibit
                           1B.

         52.      All conditions precedent to Plaintiff’s right to bring this action and recover the

requested relief has been performed, have occurred or been waived.

         53.      As a direct and proximate result of the Defendants’ breaches, Plaintiff has suffered

and will continue to suffer, damages in excess of the minimum jurisdictional limits of this Court,

although such damages are not readily ascertainable or measureable.

                                Count 5—Request for Injunctive Relief

         54.      Paragraphs 1-20 are incorporated by reference as if fully set forth herein.

         55.      Mr. Appliance seeks a preliminary injunction. Mr. Appliance will likely suffer

irreparable injury if Defendants are not enjoined while this suit is pending. There is no adequate

remedy at law. As set forth above, given Defendants’ conduct and blatant violations of the Franchise

Agreement and the covenant not to compete contained therein, there is a substantial likelihood that

Mr. Appliance will prevail on the merits. The harm faced by Mr. Appliance outweighs any harm that

would be sustained by Defendants if the preliminary injunction were granted. Issuance of a preliminary

injunction would not adversely affect the public interest. Mr. Appliance is willing to post a bond in

the amount the Court deems appropriate.

         56.      Mr. Appliance seeks a permanent injunction. Mr. Appliance asks the Court to set its

application for injunctive relief for a full trial on the issues in this application and, after the trial, to

issue a permanent injunction against Defendants.

                                        PRAYER FOR RELIEF

         FOR THESE REASONS, Mr. Appliance prays for an Order and Judgment as follows:

Plaintiff’s Initial Complaint                                                                   Page 14 of 16
              Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 15 of 16



         1.       Entry of an order (on a preliminary and permanent basis) requiring that Defendants

and their officers, agents, servants, employees, owners and representatives, and all other persons, firms

or corporations in active concert or participation with them, be enjoined and restrained from:

                  (a)      Using in any manner any Mr. Appliance trademark, or any name, mark or
                           domain name that wholly incorporates the trademarks described herein, or is
                           confusingly similar to or a colorable imitation of these marks;

                  (b)      Using or displaying the word Mr. Appliance on any websites, products, or
                           promotional materials in any false and/or deceptive manner;

                  (c)      Doing any act or thing calculated or likely to cause confusion or mistake in the
                           minds of members of the public or prospective customers of Mr. Appliance
                           products or services; and

                  (d)      Engaging in any further acts of infringement, or any other unlawful conduct,
                           as alleged herein.

         2.       Entry of an order, on a permanent basis, requiring that Defendants and their officers,

agents, servants, employees, owners and representatives, and all other persons, firms or corporations

in active concert or participation with them, be enjoined and restrained from engaging in, participating

in, or deriving any benefit from any business that competes with the Mr. Appliance franchise business

and from diverting or soliciting any customer, account or business from the Mr. Appliance franchise

business to any competing business.

         3.       Directing Defendants to provide an accounting of profits made by Defendants as a

result of Defendants’ unlawful conduct;

         4.       Ordering Defendants, pursuant to 15 U.S.C. § 1116(a), to file with this Court and serve

upon within thirty (30) days after entry of the injunction a written report under oath describing in

detail the manner and form in which Defendants have complied with the injunction, including ceasing

all offering of services under Mr. Appliance’s name and marks as set forth above;




Plaintiff’s Initial Complaint                                                                  Page 15 of 16
               Case 6:20-cv-01077 Document 1 Filed 11/23/20 Page 16 of 16



          5.      Ordering Defendants to pay a judgment in the amount of Mr. Appliance’s actual

damages under 15 U.S.C. § 1117 and state law, as well as Defendants’ profits, and pre- and post-

judgment interest pursuant to 15 U.S.C. § 1117, in an amount to be proven at trial;

          6.      Alternatively and additionally, ordering Defendants to pay Mr. Appliance statutory

damages at Mr. Appliance’s election;

          7.      Ordering Defendants to pay Mr. Appliance’s reasonable attorneys’ fees and costs of

this action under 15 U.S.C. § 1117 and/or state law;

          8.      Ordering Defendants to pay a judgment for enhanced damages under 15 U.S.C. § 1117

and punitive damages under state law as appropriate; and

          9.      Granting Mr. Appliance such other and further relief as the Court deems just and

proper.

          Dated: November 23, 2020

                                                       Respectfully submitted,

                                                       /s/Jim Dunnam________________________
                                                       JIM DUNNAM
                                                       State Bar No. 06258010
                                                       jimdunnam@dunnamlaw.com
                                                       ANDREA MEHTA
                                                       State Bar No. 24078992
                                                       andreamehta@dunnamlaw.com
                                                       DUNNAM & DUNNAM LLP
                                                       4125 West Waco Drive
                                                       Waco, TX 76710
                                                       (254) 753-6437 Telephone
                                                       (254) 753-7434 Facsimile

                                                       ATTORNEYS FOR PLAINTIFF




Plaintiff’s Initial Complaint                                                            Page 16 of 16
